Citation Nr: 0907280	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post radical prostatectomy from August 1, 2004.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
reduced the evaluation for status post radical prostatectomy 
from 100 percent to 10 percent, effective June 1, 2004.  The 
veteran appealed the reduction.  By a rating action in August 
2005, the RO changed the effective date of the reduction to 
August 1, 2004.  Subsequently, in April 2006, the RO 
increased the evaluation for status post radical 
prostatectomy from 10 percent to 20 percent, effective August 
1, 2004.  

In February 2008, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
September 2008.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  At no time since August 1, 2004, have the veteran's 
status post radical prostatectomy been manifested by a need 
to wear absorbent materials which must be changed two to four 
times per day; or by a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night; 
or by urinary retention requiring intermittent or continuous 
catheterization.  

2  Cancer is in remission.




CONCLUSION OF LAW

From August 1, 2004, the criteria for a rating higher than 20 
percent for status post radical prostatectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Codes 7528, 7527 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2003 from the RO to the veteran which 
was issued prior to the RO decision in May 2003.  An 
additional letter was issued in March 2008.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded a VA compensation examination in June 2008.  In 
addition, the August 2005 SOC, and the September 2008 SSOC 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating for the spine disorder is being denied, 
such matter is moot.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided an SSOC in September 2008, 
which reviewed and considered all evidence of record.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim.  Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008).  Regardless, the veteran is able to 
report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for status post 
radical prostatectomy, given a Board remand, given that he 
has been provided all the criteria necessary for establishing 
higher evaluations, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The veteran served on active duty from June 1969 to April 
1970; he served in Vietnam from May 31, 1970 to April 26, 
1971.  

The records indicate that the veteran was diagnosed with 
prostate cancer in March 2003.  On March 5, 2003, he 
underwent a radical prostatectomy.  The veteran was seen at a 
urology clinic in May 2003, at which time it was noted that 
he was doing well, with excellent urinary control and some 
erections.  Prostate was symmetrical, smooth with normal 
consistency.  

By a rating action in May 2003, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
evaluation, effective April 11, 2003.  He was also granted 
special monthly compensation on account of loss of use of a 
creative organ.  

On the occasion of a VA examination in November 2003, it was 
noted that the veteran had had return of urinary function and 
he did not have incontinence as a general rule; however, 
sometimes when he bent forward or strain he might have some 
leaking, but he does not have to wear a pad.  The veteran 
indicated that he occasionally had spotting and occasionally 
has to change his underwear may be once a day.  He did not 
report any nocturia.  The veteran noted erectile dysfunction; 
he reported a decrease in the quality, the strength and 
duration of the erections.  He did not report any loss of 
sensation in the genital area; there had been no change in 
his bowel function.  On examination, the veteran was healthy 
appearing.  He had normal sensation of the genitals.  His 
testes were normal.  The impression was status post radical 
prostatectomy for prostate cancer, very mild urinary 
incontinence, and erectile dysfunction secondary to surgery.  

The veteran was seen at a urology clinic in December 2003, at 
which time it was noted that he was doing well, no 
complaints, with good urinary control.  The veteran's PSA was 
0.1.  Similarly, when seen in June 2004, it was noted that 
the veteran was doing well, with no complaints; he was 
voiding well with good urinary control.  His PSA on June 1, 
2004 was 0.1.  The impression was CAP.  On December 17, 2004, 
it was noted that the veteran's PSA was 0; it was noted that 
he had good control with some erection.  The impression was 
CAP.  

The veteran was seen for a urological consultation in January 
2007.  It was noted that the veteran was followed every 6 
months status post radical prostatectomy.  It was noted that 
the veteran had no overt complaints.  The veteran reported no 
dysuria, no urgency and no hesitancy; he did report some 
urinary incontinence with yawning.  He stated that erections 
were okay.  No nocturia was reported, and he has not observed 
any blood in the urine.  On examination, the prostate was 
surgically absent, with no concerns expressed during the 
exam.  It was noted that the PSA in October 2006 was 0.1.  

A urology note, dated in March 2008, reported no overt 
complaints.  The veteran was seen for a follow up evaluation; 
he indicated that erections were intact, but he had some 
random stress incontinence.  No dysuria, no urgency and no 
hesitancy were reported.  The prostate was symmetrical, 
smooth with normal consistence and no suspicion.  The PSA was 
0.0.  

The veteran was afforded a VA examination in June 2008.  At 
that time, it was noted that he presently does not wear pads 
for incontinence.  He very occasionally leaks with severe 
valsalva, but this is not significant.  It was also noted 
that he has a good urinary flow and empties completely; his 
last post void was 12 cc.  It was reported that the veteran 
is still able to achieve an erection but will not be able to 
maintain the erection at times for intercourse.  The examiner 
stated that there was no evidence of recurrent cancer and the 
veteran's PSA as of March 3, 2008 was 0.  Examination of the 
external genitalia was normal.  A rectal examination revealed 
an absent prostate.  There were no palpable masses.  The 
assessment was that the veteran is doing well five years 
after radical prostatectomy for adenocarcinoma of the 
prostate with no evidence of recurrence.  The examiner stated 
that the veteran had minimal stress incontinence for which he 
does not wear pads.  He also noted that the veteran has a 
component of erectile dysfunction consistent with the 
previous prostate surgery.  




III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's prostate disorder has not 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of 
the genitourinary system are rated under DC 7528.  Pursuant 
to these provisions, a 100 percent evaluation is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A "Note" to this DC section states 
that the rating of 100 percent will continue for six months 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater. 38 C.F.R. § 4.115(b), DC 7527 (2008).  

The veteran was assigned a 100 percent evaluation for 
prostate cancer and the immediate surgical residuals.  Code 
7528.  Following cessation of the treatment, the 100 percent 
evaluation remained in effect for at least six months.  There 
was no evidence of recurrence and the disability was 
thereafter rated on residuals.  This case is, in part, 
controlled by Bennett v. Brown, 10 Vet. App. 178, 183 (1997) 
and this is not a restoration case.  Rather, the initial 
diagnostic code recognized an evaluation for a limited period 
of time upon cessation of treatment and evidence of no 
recurrence. 

The veteran has not undergone additional surgery or therapy 
for prostate cancer since his radical retropubic 
prostatectomy in 2003.  The record does not indicate that the 
veteran is currently being treated for cancer.  Hence, the 
veteran's disability should be rated pursuant to the Note of 
DCs 7528 and 7527.  Id.  The Board notes that the veteran's 
residuals of prostate cancer are most appropriately evaluated 
in terms of voiding dysfunction, as there is no medical 
evidence of record indicative of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2008).  

The veteran has been assigned a 20 percent rating based upon 
urinary frequency.  His rating contemplates a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  38 C.F.R. § 4.115a.  The 
next-higher 40 percent rating is warranted for a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  Additionally, a higher 30 percent 
rating may be assigned for voiding dysfunction that requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management; 
or obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  

Upon review of the record, the currently assigned 20 percent 
rating is shown to best characterize the overall severity of 
the service-connected disability under evaluation since 
August 1, 2004.  The veteran does not manifest any of the 
particular attributes under which a higher rating is 
assignable for voiding dysfunction, as the basis to evaluate 
the post-operative residuals of prostate cancer.  See 38 
C.F.R. § 4.115a.  He has not needed to use absorbent 
materials for urinary incontinence.  In his substantive 
appeal, received in August 2005, the veteran reported voiding 
interval of between 1/2 hour and one hour, and on average 
awakened once per night for voiding.  He did not need to use 
absorbent materials.  As the June 2008 VA examination 
indicated, the veteran had a good urinary flow and empties 
completely; it was also noted that he had minimal stress 
incontinence for which he does not wear pads.  As of March 3, 
2008, his PSA was 0, which was within normal limits.  These 
findings are consistent with the current 20 percent rating.  
Also, to the extent his symptoms are manifested by obstructed 
voiding, he does not experience urinary retention requiring 
catheterization.  As a result, the evidence preponderates 
against a higher rating based upon the process through which 
voiding dysfunction is evaluated under the rating criteria.  

The Board has considered other potentially applicable DCs, to 
include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections.  The lay 
and medical evidence, as described above, indicates that the 
veteran's urinary incontinence does not require the use of 
absorbent materials.  He has denied obstruction of urinary 
flow, and there is no evidence of catheterization during the 
appeal period.  As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted.  

Additionally, the Board notes that consideration has been 
given to the veteran's contentions that he has trouble 
stopping the flow of urine, and that he experiences leaking 
with certain movements.  However, while the veteran's 
statements may be competent to support a claim as to lay-
observable disability or symptoms, see, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board finds 
that the probative value of his observations is outweighed by 
the probative VA examination report which noted that the 
veteran does not wear pads for incontinence and indicated 
that he had a good urinary flow.  Regardless, his own 
statements when accepted as true do not provide a basis for a 
higher evaluation.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for status 
post radical prostatectomy from August 1, 2004, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected prostate cancer 
residuals presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b) (1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected condition, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  


ORDER

A rating in excess of 20 percent for status post radical 
prostatectomy from August 1, 2004 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


